         Case 1:20-cv-03983-KPF Document 9 Filed 06/10/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAMÓN GOMEZ,

                             Plaintiff,

                      -v.-

NEW YORK CITY DEPARTMENT OF                                 20 Civ. 3983 (KPF)
CORRECTION; KISA SMALLS, WARDEN,
                                                          ORDER OF SERVICE
NORTH INFIRMARY COMMAND, NEW
YORK CITY DEPARTMENT OF
CORRECTION; CITY OF NEW YORK; NEW
YORK STATE DIVISION OF PAROLE,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff, currently incarcerated in the North Infirmary Command (NIC)

on Rikers Island, brings this pro se action under 42 U.S.C. § 1983 alleging that

Defendants violated his constitutional rights. By Order dated June 3, 2020,

the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP).1

                               STANDARD OF REVIEW

      The Prison Litigation Reform Act requires that federal courts screen

complaints brought by prisoners who seek relief against a governmental entity

or an officer or employee of a governmental entity. See 28 U.S.C. § 1915A(a).

The court must dismiss a prisoner’s IFP complaint, or any portion of the

complaint, that is frivolous or malicious, fails to state a claim upon which relief



1     Prisoners are not exempt from paying the full filing fee even when they have been
      granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
         Case 1:20-cv-03983-KPF Document 9 Filed 06/10/20 Page 2 of 5



may be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court

lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

      While the law mandates dismissal on any of these grounds, the court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72

(2d Cir. 2009), and interpret them to raise the “strongest [claims] that they

suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)

(internal quotation marks and citations omitted) (emphasis in original). But

the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its

limits — to state a claim, pro se pleadings still must comply with Rule 8 of the

Federal Rules of Civil Procedure, which requires a complaint to make a short

and plain statement showing that the pleader is entitled to relief.

      The Supreme Court has held that under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

plausible if the plaintiff pleads enough factual detail to allow the court to draw

the inference that the defendant is liable for the alleged misconduct. In

reviewing the complaint, the court must accept all well-pleaded factual

allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). But it does

not have to accept as true “[t]hreadbare recitals of the elements of a cause of

action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations,



                                          2
         Case 1:20-cv-03983-KPF Document 9 Filed 06/10/20 Page 3 of 5



the court must determine whether those facts make it plausible — not merely

possible — that the pleader is entitled to relief. Id.

                                   DISCUSSION

A.    Department of Correction

      Plaintiff’s claims against the New York City Department of Correction

must be dismissed because an agency of the City of New York is not an entity

that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and

proceedings for the recovery of penalties for the violation of any law shall be

brought in the name of the city of New York and not in that of any agency,

except where otherwise provided by law.”); Jenkins v. City of New York, 478

F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F.

Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from

suing a municipal agency.”).

B.    New York State Division of Parole

      Plaintiff’s claims against the New York State Division of Parole must also

be dismissed. “[A]s a general rule, state governments may not be sued in

federal court unless they have waived their Eleventh Amendment immunity, or

unless Congress has abrogated the states’ Eleventh Amendment immunity ....”

Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The immunity

recognized by the Eleventh Amendment extends beyond the states themselves

to state agents and state instrumentalities that are, effectively, arms of a state.”

Id. New York has not waived its Eleventh Amendment immunity to suit in

federal court, and Congress did not abrogate the states’ immunity in enacting



                                         3
          Case 1:20-cv-03983-KPF Document 9 Filed 06/10/20 Page 4 of 5



42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d

35, 40 (2d Cir. 1977).

       Plaintiff’s § 1983 claims against the State of New York are therefore

barred by the Eleventh Amendment and are dismissed.

C.     Defendants City of New York and Warden Kisa Smalls

       The Clerk of Court is directed to notify the New York City Department of

Correction and the New York City Law Department of this Order. The Court

requests that the City of New York and Warden Kisa Smalls waive service of

summons.

                                   CONCLUSION

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff,

together with an information package.

       The Court dismisses Plaintiff’s claims against the Department of

Correction and the New York State Division of Parole. See 28 U.S.C. §

1915(e)(2)(B)(ii), (iii).

       The Clerk of Court is directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this

Order. The Court requests that Defendants City of New York and Warden Kisa

Smalls, waive service of summons.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith, and therefore IFP status is denied

for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438,




                                          4
        Case 1:20-cv-03983-KPF Document 9 Filed 06/10/20 Page 5 of 5



444-45 (1962) (holding that an appellant demonstrates good faith when he

seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: June 9, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                         5
